RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1211-19

P.T.,

          Plaintiff-Respondent,

v.

A.T.,

     Defendant-Appellant.
________________________

                   Submitted April 27, 2021 – Remanded May 5, 2021
                   Resubmitted June 11, 2021 – Decided August 25, 2021

                   Before Judges Fisher, Gilson, and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Cumberland County,
                   Docket No. FM-06-0217-09.

                   A.T., appellant pro se.

                   Rebecca J. Bertram, attorney for respondent.

PER CURIAM

          This is a supplemental opinion to our prior unreported decision, P.T. v.

A.T., No. A-1211-19 (App. Div. May 5, 2021). In that opinion we reversed the
latest order in a series of orders imposing a "temporary suspension" of

defendant's parenting time and remanded for immediate entry of an order that,

among other things, scheduled an evidentiary hearing regarding whether

defendant was entitled to unsupervised parenting time.         We provided both

parties an opportunity to file a supplemental brief stating whether he or she

objected to the order issued after the evidentiary hearing and, if so, the basis of

any objections.

      After conducting the required evidentiary hearing, the trial court issued

an order on May 26, 2021, granting defendant unsupervised parenting time and

setting forth a parenting-time plan. Plaintiff submitted a letter stating she

accepted the trial court's determinations and parenting-time plan. Defendant

submitted a brief in which he raised arguments regarding the parenting-time

plan, specifically regarding the scheduling and amount of parenting time he

should have, his access to the minor's other activities and records, and his ability

to take the minor out of the country.

      Because the issues defendant now raises go beyond the subject of this

appeal – whether he was entitled to unsupervised parenting time – we do not

address them. Defendant may pursue those issues in the trial court by way of

motion in accordance with applicable court rules and procedures. Because the


                                                                              A-1211-19
                                         2
trial court conducted an evidentiary hearing and issued an order in conformity

with our mandate, we affirm the grant of unsupervised parenting time to

defendant in the May 26, 2021 order.

      Affirmed and remanded for proceedings consistent with this opinion. We

do not retain jurisdiction.




                                                                        A-1211-19
                                       3